DISSENTING OPINION.
I also am of the opinion that the decree of the court below should be affirmed, but my reason therefor is somewhat different from that of Judge ANDERSON. In order that my position may clearly appear, I will partially restate the case.
In 1940 the appellant's land in Scott County was assessed for taxation in the manner provided by law. His bill of complaint alleges that the value placed on his land, when the assessment roll was finally approved by the board of supervisors, is too high; that he is without adequate relief at law; and prays that the assessment be reduced to the true value of the land, and that the board of supervisors be commanded to enter said reduction and be restrained from levying a tax on the complainant's land until this is done; in other words, that the court reassess the land at its true value. The case was heard on bill, answer, and proof, and the bill was dismissed.
It appears from the bill of complaint, and the evidence in support thereof, that sometime after the approval of the assessment roll, the appellant, acting under Sections 3191, 3192, and 3194, Code of 1930, requested the board of supervisors to reduce the assessed value of his land. The board attempted to do so by an order to that effect on its minutes, but the State Tax Commission declined to approve the order. No claim appears in the bill of complaint nor in the evidence in support thereof, but this order of the board of supervisors reducing the assessed value on this land is still in force. Nor does such a claim appear in the original brief of counsel for the appellant. That question was raised by this court, as it had the right to do, and then submitted to counsel for argument. What the court now holds is that the order of the State Tax Commission declining to approve this order of the board *Page 31 
of supervisors is void, leaving that order in full force and effect, resulting in the assessed value of the land now being that fixed on this order of the board of supervisors.
The order of the Tax Commission refusing to approve the order of the board of supervisors reducing the assessed value on this land was made in full compliance with the provision therefor in Section 3194 of the Code, and, therefore, under all of the authorities of which I am aware, is valid, unless the provision that a reduction in the assessed value of land made by a board of supervisors becomes effective when, but not unless, it is approved by the State Tax Commission, violates either the state or federal constitution. The refusal of the State Tax Commission to approve this reduction in the assessment of the appellant's land is said by my associate to be void for the reason that when it was made the commission had no evidence before it bearing thereon. This is but another way of saying that this refusal of the Tax Commission was made in violation of the due-process-of-law requirements of the state and federal constitutions — that the provision of Section 3194 of the Code permitting the Tax Commission to do what it here did, violates the requirements of due process. To that question I now come.
Section 112 of our State Constitution requires that property "be taxed in proportion to its value," and that it "be assessed for taxes under general laws, and by uniform rules, according to its true value." This is the constitutional, and therefore exclusive, method for ascertaining the value of property for taxation. In obedience to this section of the Constitution, the legislature enacted Chapter 61 of the Code, making it apply to all property and providing therein uniform rules for determining the true value thereof for taxation. The appellant's property was assessed for taxation strictly in accordance with the provisions of this chapter of the Code, the final act in which was the approval of the assessment roll for the year 1940 *Page 32 
The appellant, in the language of his counsel's brief, "does not complain here of any irregularity of the statutory method by which the authorities made up and completed the land rolls for 1940 and 1941. The various notices were given, and the orders were in the usual form:" to which may be added he did not appear before the board of supervisors pursuant to any of the notices for the consideration of the assessment, and made no sort of objection thereto, until long after the assessment roll had been finally approved. When property has been assessed in accordance with the statutory method therefor, the value placed thereon by the assessing authorities is conclusive on both the public and the owner of the land. Adams v. Clarke, 80 Miss. 134, 31 So. 216; Miller v. Citizens' National Bank, 144 Miss. 533, 110 So. 439; Sections 3172 and 3178 of the Code of 1930, except in a proceeding before the board of supervisors under Sections 3191, 3192, and 3194 of the Code.
The legislature having provided taxpayers with a plain and adequate procedure, meeting all of the requirements of due process, for preventing their lands from being overvalued for taxation when the assessment roll is being made up and approved, was under no duty, constitutionally or otherwise, to provide taxpayers who neglected to avail themselves thereof with another and later procedure for that purpose; and the above sections of the Code, in so far as they provide for the reduction of the assessed value of land after the approval of the assessment roll, are purely gratuitous and can be repealed by the legislature without violating any constitutional right of taxpayers, from which it follows that the legislature had the right, when enacting these sections of the code, to require the reduction in the assessed value of the land to be made in such manner and on such terms as it wished to prescribe. Consequently, no constitutional right of taxpayers was violated by not requiring the Tax Commission to act on evidence when determining whether it would approve or disapprove a reduction in the assessed value of land made by a board of supervisors. *Page 33 
But if I am mistaken as to this, and due process of law does require the Tax Commission to act here only on evidence, and, therefore, the provision to the contrary in Section 3194 is void, then that section, as well as Sections 3191, 3192, is void in toto, and the entire legislative plan outlined therein must fail. The order of the board of supervisors reducing the assessed value of land and its approval vel non by the Tax Commission are both essential to the consummation of the legislative purpose to permit the assessed value of land to be reduced only when both the board of supervisors and the State Tax Commission concur in so doing, and nothing in the sections, or their legislative history, indicate that the legislature would have enacted either of these essential elements without the other. Their legislative history demonstrates the contrary.
The sections of the Code of 1930 here under consideration formerly appeared as Section 4312, Code of 1906. Some years after the adoption of that Code, the State Tax Commission was created and given supervisory power over the assessment of property for taxation by boards of supervisors, and this court held in Board of Supervisors v. Laurel Mill, 130 Miss. 454, 94 So. 448, that the State Tax Commission had been given no supervisory power over reduction in the assessment of property made by the board of supervisors under Section 4312, Code of 1906. When the Code of 1930 was thereafter adopted, the legislature declined to re-enact Section 4312 as it appeared in the Code of 1906 and cured this defect in the legislative plan for giving the Tax Commission full supervision of the assessment of property for taxation by expressly providing that reductions in the assessed value of property could be made by boards of supervisors with, and only with, the approval of the State Tax Commission. *Page 34